REINHARDT, Circuit Judge,
concurring:
I concur in the result. I write separately, however, because I believe that my colleagues misstate the law applicable to the burden of proof and the presumption of correctness of the IRS’s assessment of taxes due. Although the majority opinion recognizes that the jury instructions on these issues were flawed, its analysis adds to rather than eliminates the confusion that presently exists.
The district court’s instruction on the burden of proof was as follows: “The plaintiffs in this civil action have the burden of proof. That means that each plaintiff has to produce evidence which, considered in the light of all facts, leads you to believe that what each plaintiff claims is more likely true than not true.” Regarding the presumption of correctness, the district court instructed the jury: “A presumption of validity attaches to an assessment of penalty tax and is established for the purposes of these proceedings simply by introduction of the Certificate of Assessments and Payments into evidence.”
My colleagues correctly assert that these jury instructions were erroneous. They then attempt to explain what the instructions should have said. According to the majority opinion, the government has the initial burden of proof in an action to collect taxes, but it may satisfy this burden through the mere introduction into evidence of its assessment of taxes due. Part II.A of the opinion strongly suggests that a presumption of correctness automatically attaches to the government’s assessment. If this were not the case, then the government could not have “satisfied its initial burden by introducing the assessment.” Nevertheless, Part II.B concedes that “the presumption of correctness would not arise unless it were supported by a minimal factual foundation.” These conflicting statements, both of which purportedly rely on United States v. Stonehill, 702 F.2d 1288, 1293 (9th Cir.1983), cert. denied, 465 U.S. 1079, 104 S.Ct. 1440, 79 L.Ed.2d 761 (1984), cannot be reconciled.
When read as a unified whole, rather than as a series of disjointed parts, Stone-hill clearly sets forth the law to be applied in this case. Correctly stated, in an action to collect taxes, the government has the burden of proof. The government may satisfy its initial burden by introducing into evidence both its assessment of taxes due and a minimal factual foundation to support that assessment. Introduction of the assessment alone is insufficient. When the factual foundation is introduced, the assessment is presumed to be correct and the *924government establishes a prima facie case. Stonehill, 702 F.2d at 1293; see also Ruth v. United States, 823 F.2d 1091, 1094 (7th Cir.1987) (government must show that its assessment has a “rational foundation” before the presumption of correctness will be recognized). At this point, the burden shifts to the taxpayer to rebut the presumption; if the taxpayer is successful, then the presumption disappears. Stone-hill, 702 F.2d at 1294. The burden of proving taxes due then reverts to the government. Id.
The district court’s instructions were erroneous because they were almost the exact opposite of what Stonehill requires. First, the judge told the jury that the Oli-vers, rather than the government, had the burden of proof. This was clearly wrong. Then he told the jury that the IRS’s assessment was presumptively correct merely because the government had introduced the assessment, without more. This, too, was wrong, as it incorrectly stated the circumstances under which a presumption arises. The judge failed to tell the jury that minimal evidence in support of the assessment was also required. Thus, the jury could not possibly have understood how the burden of proof worked.
My colleagues hold that the burden of proof instructions were “more probably than not” harmless. I reject the conclusion that an error regarding a burden of proof instruction is simply a run of the mill mistake and that we may find it to be harmless if, upon a review of the record, we conclude that the prevailing party would have had a 51 percent chance of winning had the burden been placed on the right party. The burden of proof instruction is unlike any other in that it provides the basis by which the jury evaluates all evidence. For this reason, the Supreme Court has held that instructing the jury correctly regarding the burden of proof is of critical importance in a criminal case and that an error in this regard is of constitutional magnitude. See Rose v. Clark, 478 U.S. 570, 580-82, 106 S.Ct. 3101, 3107-08, 92 L.Ed.2d 460 (1986). The seriousness of the error is equally important in a civil case.
The majority cites no case on the appropriate standard for reviewing an erroneous burden of proof instruction in a civil case, nor do the parties. I note that some of our decisions involving ordinary jury instructions have applied a standard of prejudicial error. See United States v. Espinosa, 827 F.2d 604, 614 (9th Cir.1987) (quoting Kisor v. Johns-Manville Corp., 783 F.2d 1337, 1340 (9th Cir.1986)), cert. denied, 485 U.S. 968, 108 S.Ct. 1243, 99 L.Ed.2d 441 (1988); Coursen v. A.H. Robins Co., 764 F.2d 1329, 1337 (9th Cir.1985). Whatever the appropriate standard for reviewing an erroneous burden of proof instruction, it is certainly no less than that.
I concur in the result because here there can be no dispute that the government introduced minimal evidence supporting its assessment of taxes due. Had the district court explained the government’s obligation to introduce minimal evidence, the jury would unquestionably have found that this requirement had been satisfied. Therefore, the district court’s failure to describe this requirement did not prejudice the Olivers, regardless of what standard we use to decide the question.